DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Information Disclosure Statement
2.       The information disclosure statement (IDSs) submitted on 06/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
3.      The drawings submitted on 06/17/2020 are accepted.
	
Claim Objections
4.      Claim 9 is objected to because of the following informalities: claim 9, line 3, “is 1 over” should be changed to - -is over- -. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.    Claims 1, 3, 6 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Partovi, (US 2014/0191568 A1), hereinafter refer to as Partovi, in view of Kuisma et al. (US 2018/0226938 A1), hereinafter refer to as Kuisma, and in further view of Gu et al., (US 2017/0077837 A1), hereinafter refer to as Gu.

    PNG
    media_image1.png
    292
    800
    media_image1.png
    Greyscale

         Regarding claim 1, Partovi discloses a method for wirelessly providing power to an underwater light emitting diode (LED), the method comprising: 
receiving, with a wireless power transmitter, an input voltage via a cable (the cable connected to Vin, fig.3), the input voltage being an alternate current (AC) voltage (section 0036) and having a first frequency (section 0100); 
rectifying the input voltage with a first rectifier (the half bridge, fig.3) to generate a first rectified voltage at an output of the first rectifier, wherein a first filtering capacitor (C1, fig.3) is coupled to the output of the first rectifier (as shown in fig.3);
powering a driver (the left part of the circuit as shown in fig.3) with the first rectified voltage, the driver having an output coupled to a first resonant tank that comprises a transmitting coil (L1, fig.3); 

receiving the wirelessly transmitted power with a second resonant tank of a wireless power receiver to generate a receiver voltage, the second resonant tank comprising a receiving coil (L2, fig.3); 
rectifying the receiver voltage with a second rectifier (Bridge rectifier, fig.3) to generate a second rectified voltage at an output of the second rectifier, wherein a second filtering capacitor (C3, fig.3) is coupled to the output of the second rectifier (as shown in fig.3); 
generating a direct current (DC) voltage from the second rectified voltage with a switched-mode power supply (SMPS) (Optional switch, fig.3); and 
powering the LED with the DC voltage (section 0189).  
          But Partovi fails to specifically disclose wherein the driving voltage has a sinusoidal envelope at the first frequency and approximates a square-wave at the second frequency as claimed. 
            However Kuisma teaches of device wherein the device comprising a conversion circuit converts a sinusoidal signal to a square wave with higher frequency (section 0079).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ueta’s to have Kuisma’s device because Kuisma provides the motivation it can stabilize the amplitude of the mechanical vibration by adjusting the frequency different (section 0023).

            However Gu teaches of device wherein the device can use Non-electrolytic capacitor for filtering (section 0011).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gu’s into Partovi’s and Kuisma’s because Gu provides the motivation it can lead to potentially large increase in power density with longer life (section 0011).
         Regarding claim 3, the method of claim 1, Gu further teaches wherein the first filtering capacitor is a ceramic capacitor (section 0011).  
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gu’s into Partovi’s and Kuisma’s because Gu provides the motivation it can lead to potentially large increase in power density with longer life (section 0011).
         Regarding claim 6, the method of claim 1, Partovi further discloses the method further comprising performing power factor correction with the SMPS (as shown in fig.3).  
         Regarding claim 13, the method of claim 1, Partovi further discloses the method further comprising transmitting data from the wireless power receiver to the wireless power transmitter using radio, ultrasound, or infrared communication (as shown in fig.9).   
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Kuisma and Gu, and in further view of Suryanarayana et al., (US 2018/0166881 A1) hereinafter refer to as Suryanarayana. 
         Regarding claim 2, the method of claim 1, Partovi further discloses a method as shown above. 
            But Partovi and Kuisma and Gu fail to specifically disclose wherein the device can use Non-electrolytic capacitor for filtering as claimed. 
            However Suryanarayana teaches of device wherein there is a transformer (103) that is couple to mains (as shown in fig.1).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Suryanarayana’s into Partovi’s and Kuisma’s and Gu’s because Suryanarayana provides the motivation it can measure electric characteristics of the input power and output power, and output a desired voltage of the power from input voltage to power the circuit properly (section 0006).
         Regarding claim 5, the method of claim 1, Partovi further discloses a method as shown above. 
            But Partovi and Kuisma and Gu fail to specifically disclose the method further comprising powering a controller with the first rectified voltage via a first diode as claimed. 
            However Suryanarayana teaches of device wherein powering a controller (125, fig.1) with the first rectified voltage via a first diode (113, as shown in fig.1).
.
9.      Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Kuisma and Gu, and in further view of JP 2002009566 A hereinafter refer to as ‘566. 
         Regarding claim 4, the method of claim 1, Partovi further discloses a method as shown above. 
            But Partovi and Kuisma and Gu fail to specifically disclose wherein the first filtering capacitor has a capacitance between 1 µF and 100 µF as claimed. 
            However ‘566 teaches of device wherein the capacitance for one of the capacitors is 30 µF (SOLUTION).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘566’s into Partovi’s and Kuisma’s and Gu’s because ‘566 provides the motivation it can reduce device to a size of chip capacitor and to provide a portable telephoneset (SOLUTION).
10.      Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Kuisma and Gu, and in further view of Forood et al., (US 10,983,153 B1) hereinafter refer to as Forood. 
Regarding claim 14, the method of claim 1, Partovi further discloses a method as shown above. 
            But Partovi and Kuisma and Gu fail to specifically disclose wherein the wireless power transmitter and the wireless power receiver are located within a pool wall as claimed. 
            However Forood teaches of device wherein the wireless power transmitter and the wireless power receiver are located within a pool wall (as shown in fig.1A).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Partovi’s and Kuisma’s and Gu’s as Forood’s because Forood provides the motivation it can protect against electric shock drowning or injury to swimmers and other persons when completely or partially immersed in a swimming pool, spa, hot tub, bathtub, fountain or other structure containing or immersed in water (col.1, lines 14-19).

11.    Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta, (US 2019/0329653 A1), hereinafter refer to as Ueta, in view of Kuisma, (US 2018/0226938 A1), hereinafter refer to as Kuisma.
         Regarding claim 20, Ueta discloses a device comprising: a wireless power transmitter having an input terminal configured to receive an input voltage (AC, section 0025) via a cable (L1, fig.1), the input voltage being of an alternate current (AC) type (section 0025) and having a first frequency (section 0025), the wireless power transmitter comprising: a transmitting coil (21), a rectifier (24a) having an input coupled to the input terminal, the rectifier configured to generate a first rectified voltage at a first 
          But Ueta fails to specifically disclose wherein the driving voltage has a sinusoidal envelope at the first frequency and approximates a square-wave at the second frequency as claimed. 
            However Kuisma teaches of device wherein the device comprising a conversion circuit converts a sinusoidal signal to a square wave with higher frequency (section 0079).
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ueta’s to have Kuisma’s device because Kuisma provides the motivation it can stabilize the amplitude of the mechanical vibration by adjusting the frequency different (section 0023).

Allowable Subject Matter
12.      Claims 7-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.         Claims 17-19 are allowed.
14.         The following is a statement of reasons for the indication of allowable subject matter: 
.

Conclusion
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844